Order
It is OrpERED, Susa SpontE: The order granting the petition for review and summarily vacating the superior court's order for independent psychiatric evaluation, issued on 7/12/02, is Wiruprawn and as Order No. 46 this date.
On consideration of the petition for review, filed on 5/16/02, and the response, filed 6/28/02,
It Is OrpERED
The petition for review is hereby GRANTED and the Superior Court's May 2, 2002 order compelling petitioner Angela Reid to attend a psychiatric examination with Dr. Winn is VacaTED. This order is based on the insufficiency of respondent's showing of the need for an independent psychiatric exam, as well as this court's assumption that respondent Whitney Jacques has access to petitioner's medical and counseling records and an opportunity to depose petitioner's treating counselor. Furthermore, this order is entered without prejudice to respondent's ability to renew her motion with a more particularized showing of the need for an individual psychiatric examination. Examples of such a showing would include the petitioner's intent to use expert or treating physician or counselor testimony to support her claim of mental distress; a claim of unusually severe mental distress; or an allegation of a specific type of mental or psychiatric injury for which petitioner has sought treatment. See, eg., Turner v. Imperial Stores, 161 F.R.D. 89 (S.D.Cal. 1995).